               Case 8:19-bk-04239-MGW           Doc 2     Filed 05/03/19    Page 1 of 9



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

IN RE:                                                                 Case No.
Kimberly Ann Kennedy                                                   Chapter 13


      Debtor.
_______________________/

                                         CHAPTER 13 PLAN

A.        NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

    A limit on the amount of a secured claim based on a valuation which Included            Not Included
    may result in a partial payment or no payment at all to the secured
    creditor. See Sections C.5(d) and (e).A separate motion will be filed.

    Avoidance of a judicial lien or nonpossessory, nonpurchase money Included               Not Included
    security interest under 11 U.S.C.§ 522(f). A separate motion will be
    filed. See Section C.5(e).
    Nonstandard provisions, set out in Section E.                        Included           Not Included


NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE
SECURED CREDITOR’S COLLATERAL UNDER SECTION 5(j), TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER SECION 5(k), OR IF YOU DO
NOT SPECIFICALLY INCLUDE PAYMENTS TO A SECURED CREDITOR IN YOUR
PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY AND THE
CREDITOR MAKE TAKE ACTION TO FORECLOSE OR REPOSSESS THE
COLLATERAL.

SECURE CREDITORS INCLUDE THE HOLDERS OF MORTAGGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.



1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
     individuals.
             Case 8:19-bk-04239-MGW          Doc 2   Filed 05/03/19    Page 2 of 9



B.     MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
       shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
       the Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any
       portion not retained will be disbursed to allowed claims receiving payments under the
       Plan and may cause an increased distribution to the unsecured class of creditors.

       $239.00       from month      1   through     60   .

C.     PROPOSED DISTRIBUTIONS.


       1.      ADMINISTRATIVE ATTORNEY’S FEES.


       Base Fee $4,500.00 Total Paid Prepetition $0.00 Balance Due $4,500.00

       MMM Fee $_________ Total Paid Prepetition $__________ Balance Due $________

       Estimated Monitoring Fee at $50.00 per Month.

       Attorney’s Fees Payable Through Plan at $140.00 Monthly (subject to adjustment).

       2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 Acct. No.                        Creditor                       Total Claim Amount
 N/A



       3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last Four Digits of Acct.        Creditor                       Total Claim Amount
 No.

 N/A




       4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.




                                               2
            Case 8:19-bk-04239-MGW            Doc 2   Filed 05/03/19    Page 3 of 9



       5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the
Plan shall be deemed contractually paid on time.

      (a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
          Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any,
          Paid Through the Plan. If the Plan provides for curing prepetition arrearages on a
          mortgage on Debtor’s principal residence, Debtor will pay, in addition to all other
          sums due under the proposed Plan, all regular monthly postpetition mortgage
          payments to the Trustee as part of the Plan. These mortgage payments, which may be
          adjusted up or down as provided for under the loan documents, are due beginning the
          first due date after the case is filed and continuing each month thereafter. The Trustee
          shall pay the postpetition mortgage payments for Debtor’s principal residence on the
          following mortgage claims. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a
          discharge of personal liability on these claims.

Last Four       Creditor         Collateral         Regular       Gap             Arrears
Digits of                        Address            Monthly       Payment
Acct. No.                                           Payment
N/A

      (b)    Claims Secured by Other Real Property Which Debtor Intends to Retain -
      Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
      Through the Plan. If the Plan provides to cure prepetition arrearages on a mortgage,
      Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
      monthly postpetition mortgage payments to the Trustee as part of the Plan. These
      mortgage payments, which may be adjusted up or down as provided for under the loan
      documents, are due beginning the first due date after the case is filed and continuing each
      month thereafter. The Trustee shall pay the postpetition mortgage payments on the
      following mortgage claims. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a
      discharge of personal liability on these claims.

Last Four       Creditor         Collateral         Regular       Gap             Arrears
Digits of                        Address            Monthly       Payment
Acct. No.                                           Payment
N/A




                                                3
            Case 8:19-bk-04239-MGW          Doc 2     Filed 05/03/19     Page 4 of 9



      (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage
      Modification. If Debtor obtains a modification of the mortgage, the modified payments
      shall be paid through the Plan. Pending the resolution of a mortgage modification request,
      Debtor shall make the following adequate protection payments to the Trustee: (1) for
      homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
      spouse, if any (after deducting homeowners association fees), or the normal monthly
      contractual mortgage payment; or (2) for non-homestead, income-producing property,
      75% of the gross rental income generated from the property. Debtor will not receive a
      discharge of personal liability on these claims.

Last Four Digits      Creditor                     Collateral Address     Adequate
of Acct. No.                                                              Protection Payment
N/A

      (d)    Claims Secured by Real Property or Personal Property to Which Section 506
      Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
      not apply to a claim secured solely by Debtor’s principal residence. A separate motion
      to determine secured status or to value the collateral must be filed. The secured
      portion of the claim, estimated below, shall be paid. Unless otherwise stated in Section E,
      the payment through the Plan does not include payments for escrowed property taxes or
      insurance.

Last Four     Creditor      Collateral      Claim        Value          Payment     Interest
Digits of                   Description/    Amount                      Through     Rate
Acct. No.                   Address                                     Plan
N/A

      (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
      § 506. Debtor must file a separate motion under §522 to avoid a judicial lien or a
      nonpossessory, nonpurchase money security interest because it impairs an exemption or
      under § 506 to determine secured status and to strip a lien.

Last Four Digits of Acct.        Creditor                        Collateral Description /
No.                                                              Address
N/A




                                               4
            Case 8:19-bk-04239-MGW           Doc 2    Filed 05/03/19     Page 5 of 9



       (f)     Claims Secured by Real Property and/or Personal Property to Which Section
       506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
       § 1325(a). The claims listed below were either: (1) incurred within 910 days before the
       petition date and secured by a purchase money security interest in a motor vehicle
       acquired for the personal use of Debtor; or (2) incurred within one year of the petition
       date and secured by a purchase money security interest in any other thing of value. These
       claims will be paid in full under the Plan with interest at the rate stated below.

Last Four      Creditor          Collateral            Claim         Payment           Interest
Digits of                        Description/          Amount        Through           Rate
Acct. No.                        Address                             Plan
N/A

       (g)     Claims Secured by Real or Personal Property to be Paid with Interest
       Through the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be
       paid in full under the Plan with interest at the rate stated below.

Last Four         Creditor       Collateral         Claim          Payment         Interest
Digits of                        Description/       Amount         Through         Rate
Acct. No.                        Address                           Plan
N/A

       (h)    Claims Secured by Personal Property – Maintaining Regular Payments and
       Curing Arrearage, if any, with All Payments in Plan. Debtor will not receive a
       discharge of personal liability on these claims.
Last Four           Creditor            Collateral           Regular            Arrearage
Digits of Acct.                         Description          Contractual
No.                                                          Payment
N/A

       (i)     Secured Claims Paid Directly by Debtor. The following secured claims are
       being made via automatic debit/draft from Debtor’s depository account and are to
       continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
       automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem
       and in personam as to any codebtor as to these creditors and lessors upon the filing of this
       Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law contract
       rights. Debtor will not receive a discharge of personal liability on these claims.

Last Four Digits of Acct.      Creditor                        Property/Collateral
No.
                               Home Point Financial            243 Portland Ave. Spring Hill
5328

                                                5
           Case 8:19-bk-04239-MGW           Doc 2    Filed 05/03/19     Page 6 of 9



      (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
      following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
      is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
      these creditors upon the filing of this Plan.

Last Four Digits of Acct.        Creditor                         Collateral/Property
No.                                                               Description/Address
N/A

      (k)     Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend
      to make payments to the following secured creditors. The automatic stay is terminated in
      rem as to Debtor and in rem and in personam as to any codebtor with respect to these
      creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses are
      neither terminated nor abrogated. Debtor will not receive a discharge of personal liability
      on these claims.
Last Four Digits of Acct.        Creditor                         Collateral
No.                                                               Description/Address
N/A


       6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

      (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to
      be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
      leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
      follows. If the claim of the lessor/creditor is not paid in full through the Plan, under 11
      U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these
      claims.

Last Four          Creditor/Lessor     Description of      Regular             Arrearage and
Digits of Acct.                        Leased              Contractual         Proposed Cure
No.                                    Property            Payment
N/A




                                               6
            Case 8:19-bk-04239-MGW           Doc 2    Filed 05/03/19     Page 7 of 9



       (b) Assumption of Leases/Executory Contracts for Real or Personal Property to be
           Paid Directly by Debtor. Debtor assumes the following lease/executory contract
           claims that are paid via automatic debit/draft from Debtor’s depository account and
           are to continue to be paid directly to the creditor or lessor by Debtor outside the Plan
           via automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in
           rem and in personam as to any codebtor as to these creditors and lessors upon the
           filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor’s state
           law contract rights. Debtor will not receive a discharge of personal liability on these
           claims.
 Last Four Digits of Acct.       Creditor/Lessor                   Property/Collateral
 No.
 N/A


       (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal
       Leased Property. Debtor rejects the following leases/executory contracts and will
       surrender the following leased real or personal property. The automatic stay is terminated
       in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
       and lessors upon the filing of this Plan.
 Last Four Digits of Acct.       Creditor/Lessor                   Property/Collateral to be
 No.                                                               Surrendered
 N/A

7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the
above referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan.
The estimated dividend to unsecured creditors shall be no less than $6,000.00.

D.     GENERAL PLAN PROVISIONS:

       1.     Secured creditors, whether or not dealt with under the Plan, shall retain the liens
              securing such claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the
              creditor’s proof of claim or other amount as allowed by an Order of the
              Bankruptcy Court.

       3.     If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
              property of the estate shall not vest in Debtor until the earlier of Debtor’s
              discharge or dismissal of this case, unless the Court orders otherwise. Property of
              the estate

              (a) _______shall not vest in Debtor until the earlier of Debtor’s discharge or
              dismissal of this case, unless the Court orders otherwise, or


                                                7
          Case 8:19-bk-04239-MGW         Doc 2     Filed 05/03/19     Page 8 of 9



            (b)    X     shall vest in Debtor upon confirmation of the Plan.

     4.     The amounts listed for claims in this Plan are based upon Debtor’s best estimate
            and belief and/or the proofs of claim as filed and allowed. Unless otherwise
            ordered by the Court, the Trustee shall only pay creditors with filed and allowed
            proofs of claim. An allowed proof of claim will control, unless the Court orders
            otherwise.

     5.     Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
            distributions. The actual distributions may vary. If the summary or spreadsheet
            conflicts with this Plan, the provisions of the Plan control prior to confirmation,
            after which time the Order Confirming Plan shall control.

     6.     Debtor shall timely file all tax returns and make all tax payments and deposits
            when due. (However, if Debtor is not required to file tax returns, Debtor shall
            provide the Trustee with a statement to that effect.) For each tax return that
            becomes due after the case is filed, Debtor shall provide a complete copy of the
            tax return, including business returns if Debtor owns a business, together with all
            related W-2s and Form 1099s, to the Trustee within 14 days of filing the return.
            Unless otherwise ordered, consented to by the Trustee, or ordered by the Court,
            Debtor shall turn over to the Trustee all tax refunds in addition to regular Plan
            payments. Debtor shall not instruct the Internal Revenue Service or other taxing
            agency to apply a refund to the following year’s tax liability. Debtor shall not
            spend any tax refund without first having obtained the Trustee’s consent or
            Court approval.

E.   NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
     Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
     out in this section are deemed void and are stricken.
     ________________________________________________________________________
     ________________________________________________________________________
     ________________________________________________________________________




                                             8
           Case 8:19-bk-04239-MGW         Doc 2   Filed 05/03/19    Page 9 of 9




                                    CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

SIGNATURE(S):
Debtor

/s/Kimberly Kennedy                                                   Date 5/03/2019
Kimberly Kennedy


Attorney for Debtor(s)

/s/ Jay M. Weller                                                     Date 5/03/2019
Jay M. Weller, Esquire




                                             9
